TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00147-CV




Cynthia Roshelle Alexander, Appellant

v.

Clifford Wayne Spence, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. FM402424, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        After appellant Cynthia Roshelle Alexander filed her notice of appeal, she learned
that the trial court had not signed a final order reflecting the determinations made at a hearing held
in February.  On May 31, we abated the appeal to allow time for the trial court to enter a final
judgment.  On June 20, appellant notified this Court that she had decided not to pursue her appeal. 
In accordance with appellant’s wishes, we dismiss the appeal.  See Tex. R. App. P. 42.1.
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed
Filed:   June 30, 2005